Title: Charles Willson Peale to Thomas Jefferson, 3 April 1809
From: Peale, Charles Willson
To: Jefferson, Thomas


          Dear Sir Museum April 3d 1809
          In the report by Mr Cuvier on the fossil bones which you presented to the National Institute I find the committee have given the name Mastodonte to the animal which we commonly call Mammoth. How well this name may accord with the Skelleton I have, I can better judge off after hearing the deffinition by the learned in Languages, It is pleasant however to have a name by which we may know it from the Sibirian Animal, which evidently must be a Graminivorous animal if the Grinders correspond with the flat surfaced teeth found here. I would willingly change the name of Mammoth if you think the Name which Mr Cuvier has givin is appropriate. therefore I will be much obleged by your opinion previous to a christening. and which (the thought of a moment) may be done in stile, by giving a dinner to 13 men seated within the Thorax.
          I began this letter the day before Mr Randolph arrived here, a multiplicity of things to attend to for Rembrandt previous to his leaving Philada has engaged  almost all my attention, and having nothing of any importance to communicate delayed writing until this time. Rembrandt is gone to Baltimore to wait for the first public Vessel going to France, employing the intermediate time in painting some portraits promised in that City, should you want any commission executed in Paris it will give my Son pleasure to serve you.
          Mr Randolph intimates his desire to attend a course of Lectures on Minerology which Mr Godon has published his intention of delivering; the commencement will be early in May, to be followed occasionally with excursions with his Pupels to the hills in the Vicinity of Philada. I have not given any opinion of the advantages in this study, doubtful of my abilities to judge on it. I was anxious for Mr Randolph’s attention to Chemistry, because I have found a substantial sourse of amusement as well as some benefits in its study.
          The improvements of your farms I hope will give you inifite funds of pleasing amusements, and that the exercise you must take in a salubrious air will contribute to good health and long life with a serene mind is the wish of your obleged & sincere friend
          
            C W
            Peale
        